UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6238



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus

THOMAS HOUSER, a/k/a Robert Joiner, a/k/a
Thomas Gross, a/k/a Edward Kingman, a/k/a
Tommy King, a/k/a Thomas King, a/k/a Ian
Hopkins, a/k/a Tim Hopkins, a/k/a Timothy
Hopkins, a/k/a Ian King,

                                            Defendant - Appellant.




                            No. 04-6239



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus

THOMAS HOUSER, a/k/a Robert Joiner, a/k/a
Thomas Gross, a/k/a Edward Kingman, a/k/a
Tommy King, a/k/a Thomas King, a/k/a Ian
Hopkins, a/k/a Tim Hopkins, a/k/a Timothy
Hopkins, a/k/a Ian King,

                                            Defendant - Appellant.
Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
District Judge. (CR-01-125; CR-02-36; CA-03-41-4; CA-03-42-4)


Submitted:   July 12, 2004            Decided:   September 17, 2004


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Houser, Appellant Pro Se. Robert John Krask, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Thomas Houser seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Houser has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -